Citation Nr: 1744915	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Nykeia Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1959 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016), 38 U.S.C.A. § 7107(a)(2) (West 2014). 

This case was previously before the Board in April 2017.  At that time, the Board remanded the claims for further development to obtain an adequate opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  Bilateral hearing loss was not caused by service and did not manifest to a compensable degree within one year of service separation.

2.  Tinnitus was not caused by service and did not manifest to a compensable degree within one year of service separation. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016). 

2.  The criteria to establish service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159(b).  

The Veteran's claim for compensation benefits was filed as a Fully Developed Claim (FDC) using VA Form 21-526EZ.  When filing a FDC, a claimant submits all evidence relevant and pertinent to his claim other than service treatment records, which will be obtained by VA.  The FDC form includes notice to the claimant of what evidence is required to substantiate a claim, and of the claimant's and VA's respective duties for obtaining evidence.  See VA Form 21-526EZ.  Thus, the notice that is part of the FDC form submitted by the appellant satisfies the duty to notify. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records, and providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records, and VA medical records.  The Veteran has not identified any other records needing to be obtained.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

II.  Analyses 

Service connection may be granted for a current disability resulting from a disease or injury incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Generally, establishing service connection requires (1) evidence of  a current disability; (2) medical, or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303 (b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Tinnitus and hearing loss (organic diseases of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Therefore, 38 C.F.R. § 3.303 (b) is applicable.  

Service connection may also be established for tinnitus and hearing loss based upon a legal presumption by showing that a disorder manifested itself to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabriel v. Brown, 7 Vet. App. 36, 39 - 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Further, competency of evidence differs from the weight and credibility of evidence.  Competency is a legal concept that determines whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination regarding the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In regards to the competency of lay evidence, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms, as symptoms require only personal knowledge of what is observed through the use of his senses, not medical expertise. See Layno, 6 Vet. App. At 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. at 307 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

The VA is responsible for determining whether the evidence supports the claim, with the veteran prevailing, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  Bilateral Hearing Loss

Service connection for impaired hearing shall be established when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In the Veteran's June 2015 notice of disagreement, he stated that he was exposed to noise while working around planes when at sea and on land.  He stated he does not think a hearing test was administered when he was discharged, and he believes his hearing loss and tinnitus are service connected. 
 
The Veteran was given a physical examination at service entry in May 1959.  The "yes" box was checked for trouble with ears, nose, or throat, along with a notation that it was related to past ear infections without residuals.  In November 1960, in-service records show that the Veteran had an audiometric examination and was noted to not have a history of ear injury or infection.  The Veteran's puretone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
10 (20)
0 (5)
LEFT
15 (30)
-5 (5)
0 (10)
5 (15)
15 (20)

Prior to November 1966, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1966, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  The pre-November 1966 induction audiogram and service treatment records are usually assumed to reflect ASA standards; thus, the Board has converted the ASA standards into ISO standards, as reflected in the parentheses above. 

On the Veteran's discharge examination report from April 1963, which was signed by the Veteran, his ears and drums were marked as normal.  His audiometric examination puretone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
10 (20)
5 (10)
LEFT
-5 (10)
-5 (5)
0 (10)
0 (10)
0 (5)

In October 2014, a VA audiological examination showed the Veteran's puretone thresholds, in decibels, were as follows: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
20
25
40
40
100
LEFT
20
20
5
30
40
96
Following the examination, the VA examiner diagnosed the Veteran with sensorineural hearing loss in both ears.  However, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner stated that the Veteran's  entrance audiogram in May 1959 was only whispered voice, which is not a valid measure of hearing sensitivity, but the Veteran's hearing was normal at separation from military.  The examiner stated that once military noise exposure was removed, hearing would not be expected to get worse, and current hearing loss is not due to or aggravated by military noise exposure.  

In the May 2017 addendum to the VA examiner's opinion, the examiner further explained that the Veteran's audiograms from 1960 and 1963 both revealed normal hearing bilaterally, and the hearing loss shown in the 2014 examination was mild.  Based on the audiograms, the examiner determined that there is no evidence in the record that the Veteran sustained noise injuries caused by military service.  The examiner referred to a 2005 Institute of Medicine Report regarding noise exposure and the military, which concluded that noise induced hearing loss occurs immediately and does not have a delayed-onset, weeks, months, or years after the exposure event. 

Although the Veteran has current bilateral hearing loss for VA purposes, a preponderance of the evidence is against a finding that his disability was caused by his in-service noise exposure.  Despite reporting in-service noise exposure and currently having difficulty hearing, there is no evidence that the Veteran had bilateral hearing loss meeting the requirements for service connection prior to the 2014 VA examination.  The record does not contain evidence that the Veteran's hearing loss was bad enough that it manifested to a compensable degree within one year of service separation.  

The Veteran has asserted that his in-service noise exposure caused his disability. However, the Veteran is not competent to provide an etiology opinion.  The VA examiner opined that the Veteran's in-service noise exposure would not have caused him to develop bilateral hearing loss several years after service.  Other than the VA examination, the file does not contain any other medical evidence within the last 50 years since the Veteran separated from service regarding any complaints of hearing loss that would help establish that the Veteran's bilateral hearing loss was caused by service.   

The Board finds that in-service noise exposure did not cause the Veteran's bilateral hearing loss, nor did the bilateral hearing loss manifest to a compensable degree within one year of service separation.  Therefore, service connection is not warranted and the claim is denied. 

B.  Tinnitus

The Veteran believes his tinnitus is service connected due to in-service noise exposure.  The VA examiner noted in the October 2014 examination report that the Veteran stated that for the last 2 to 3 years he has had bilateral intermittent tinnitus, with episodes occurring once per day and lasting 5 to 10 minutes each.  

The Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 vet. App. 370, 374 (2002).  Accordingly, the first element of service connection is met. 

The VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner stated that the Veteran had normal hearing bilaterally at separation from military service, and therefore there are no objective factors for which the etiology of tinnitus could be attributed. Additionally, the examiner explained that the Veteran's current hearing loss is not due to military noise exposure, and the current complaint of tinnitus is not a result of or aggravation of military noise exposure since tinnitus is more likely as not found in association with hearing loss, which the Veteran did not exhibit on discharge examination. 

In the May 2017 addendum, the VA examiner further explained that there is no evidence in the record that the Veteran sustained noise injuries related to his military service.  The examiner referred to the text, Tinnitus: Theory & Management, which concludes that the most prevalent cause of tinnitus is genetic/age related hearing loss, followed by excessive noise exposure. 

Although the Veteran has tinnitus, a preponderance of the evidence is against a finding that the disability was caused by his in-service noise exposure.  Despite being competent to report that tinnitus began in service and has continued to the present, the Veteran reported that it began 2 to 3 years prior to his VA examination in 2014.  Further, the VA examiner opined that the Veteran's tinnitus was less likely to have been caused by in-service noise exposure, and is more likely to be associated with his current hearing loss, which was not present at service separation. 

The Board finds that in-service noise exposure did not cause the Veteran's tinnitus, nor did his tinnitus manifest to a compensable degree within one year of service separation.  Additionally, because the Veteran is not service-connected for hearing loss, service connection for tinnitus cannot be granted secondary to hearing loss. Service connection for tinnitus is not warranted and the claim is denied.     


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


